Name: Commission Regulation (EC) No 1302/96 of 5 July 1996 amending Regulation (EEC) No 641/92 on rules of application of Council Regulation (EEC) No 478/92 for annual Community tariff quotas of dog or cat food and fish food, originating in, and coming from the Faroe Islands
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  agricultural activity;  Europe
 Date Published: nan

 No L 167/8 EN Official Journal of the European Communities 6. 7. 96 COMMISSION REGULATION (EC) No 1302/96 of 5 July 1996 amending Regulation (EEC) No 641/92 on rules of application of Council Regulation (EEC) No 478/92 for annual Community tariff quotas of dog or cat food and fish food, originating in, and coming from the Faroe Islands HAS ADOPTED THIS REGULATION:THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 478/92 of 25 February 1992 opening an annual Community tariff quota for dog or cat food, put up for retail sale and falling within CN code 2309 10 11 and an annual Community tariff quota for fish food falling within CN code ex 2309 90 41 , originating in the Faroe Islands ('), and in particular Article 2 thereof, Article 1 Regulation (EEC) No 641 /92 is amended as follows: 1 . Article 1 is replaced by the following: 'Article 1 The provisions of this Regulation shall apply to imports under the arrangements laid down in Article 1 of Regulation (EEC) No 478/92 of products falling within CN code ex 2309 90 41 , originating in, and coming from the Faroe Islands .'; 2. Article 3 ( 1 ) is replaced by the following: ' 1 . Applications for licences to import against the quantity set by Regulation (EEC) No 478/92, in the case of products falling within CN code ex 2309 90 41 , shall be lodged with the competent authority of any Member State on the first working day of each week, before 1 p.m., Belgian time. They shall be for a quantity of not less than five tonnes of product and not more than 1 000 tonnes.'; 3 . Article 4 is replaced by the following: Article 4 For products to be imported subject to zero duty, as laid down in Article 1 of Regulation (EEC) No 478/92, the import licence application and the licence itself shall show: (a) in section 8, the name of the country of origin of the product. The licence shall impose an obligation to import from that country, (b) in section 24, one of the following indications: Whereas Council Regulation (EC) No 3093/95 of 22 December 1995 laying down the rates of duty to be applied by the Community resulting from negotiations under GATT Article XXIV.6 consequent upon the acces ­ sion of Austria, Finland and Sweden to the European Union (2), reduces to zero the rate of duty laid down in the Common Customs Tariff for the products falling within CN code 2309 10 11 from 1 January 1996; whereas, consequently, it is not necessary to maintain the tariff quota for the said products originating in the Faroe Islands; whereas, as a result, for the sake of clarity, that quota should be abolished; Whereas Commission Regulation (EEC) No 641 /92 (3), as amended by Regulation (EC) No 1646/95 (4), in order to bring it into line with the rules on the application of the agreements concluded under the Uruguay Round of multilateral negotiations; Whereas, however, Regulation (EC) No 1646/95 expires on 30 June 1996; whereas, as a result, Regulation (EEC) No 641 /92 should be amended permanently for the period of application of the GATT agreements;  ExenciÃ ³n del derecho de importaciÃ ³n [artÃ ­culo 4 del Reglamento (CEE) n ° 641 /92]  Fritagelse for importtold (artikel 4 i forordning (EÃF) nr. 641 /92)  Zollfrei (Artikel 4 der Verordnung (EWG) Nr. 641 /92) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¹Ã ºÃ ® Ã ±ÃÃ ±Ã »Ã »Ã ±Ã ³Ã ® Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® [Ã ¬Ã Ã ¸Ã Ã ¿ 4 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 641 /92](') OJ No L 55, 29. 2. 1992, p. 2. P) OJ No L 334, 30. 12. 1995, p. 1 . 0 OJ No L 69, 14. 3 . 1992, p. 23. 0 OJ No L 156, 7. 7. 1995, p. 23.  Zero import duty [Article 4 of Regulation (EEC) No 641 /92] 6. 7. 96 iBNl Official Journal of the European Communities No L 167/9  Exemption de droit Ã 1 importation [Article 4 du rÃ ¨glement (CEE) n ° 641 /92]  Vapautus tuontitullista [asetuksen (ETY) N:o 641 /92 4 artikla]  Undantag fran importtull (artikel 4 i fÃ ¶rordning (EEG) nr 641 /92).'  Esenzione dal dazio doganale all importazione [articolo 4 del regolamento (CEE) n . 641 /92]  Vrijstelling van invoerrecht (artikel 4 van Veror ­ dening (EEG) nr. 641 /92) Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 July 1996.  IsenÃ §Ã £o do direito de importaÃ §Ã £o [artigo 4? do Regulamento (CEE) n? 641 /92] This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1996. For the Commission Franz FISCHLER Member of the Commission